Citation Nr: 0413373	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

The propriety of a noncompensable initial rating for fracture 
of the left (major) index finger.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel

INTRODUCTION

The veteran had active service from June 1974 to August 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified before the undersigned acting Veterans 
Law Judge sitting at the RO in November 2002.  This case was 
remanded by the Board in June 2003 for evidentiary 
development and a VA examination. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially remanded this case in June 2003 to afford 
the veteran an examination that took into account the amended 
ratings criteria and to determine the current nature, extent, 
and manifestations of the veteran's left index finger 
disability.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); 38 C.F.R. §§ 4.40, 4.45 (2003).  A remand by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall 
the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Id.  

The veteran failed to report to the VA examination in August 
2003 found necessary by the Board in the June 2003 Remand.  
In a September 2003 report of contact, the veteran stated 
that he was not notified of the examination and requested 
that the examination be rescheduled.  The RO rescheduled him 
for an examination in October 2003.  The veteran again failed 
to report.  The Board notes, however, that the claims file 
does not contain records of any notice provided to the 
veteran of either the August 2003 or October 2003 
examinations.

An examination is necessary to assess the current status of 
the veteran's disability.  As the records stands, there were 
no findings showing entitlement to an increased rating.  
There is also, however, no clear notice that the veteran was 
notified of the second examination.  As there is no 
indication in the file that the veteran received notice of 
the second examination, and in fulfillment of the VA's duty 
to assist, the Board will make one final attempt to have the 
veteran evaluated.

The veteran is hereby advised that, following notice, a 
failure to report to the scheduled examination, without good 
cause, will result in a denial of the claims.  See 38 C.F.R. 
§ 3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled examination, the RO must 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance therewith.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  The RO's adjudication of 
the claim should include specific consideration of the 
medical evidence submitted directly to the Board.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:


1.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's left index finger disability.  
All indicated x-rays should be completed.  
The examiner should specifically state 
whether or not the veteran has arthritis 
of that finger.  The examiner should also 
report all current finding(s) consistent 
with the appropriate rating criteria.  
Specifically, the examiner should 
determine whether there is limitation of 
motion of the index or long finger with a 
gap of one inch (2.5 cm) or more between 
the fingertip and the proximal transverse 
crease of the palm, with the finger 
flexed to the extent possible, or; with 
extension limited by  more than 30 
degrees.  The examiner should also state 
if there is ankylosis in the left index 
finger.  The claims file should be made 
available to the examiner prior to the 
examination.

2.  The veteran must be given adequate 
notice of the requested examination and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examination, this fact should be 
documented in the claims folder and his 
claims should be adjudicated with 
consideration of 38 C.F.R. § 3.655.  

3.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation and discussion 
of additional legal authority considered, 
and clear reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



